DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
The previous objections to the claims have been withdrawn in light of the amendments.

Applicant's arguments, filed 7/14/2021, concerning the previous rejection of the claims under 35 USC §101 have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §101, Applicants argue on pages 7-13 that that because the claims recite computer elements and actions that the claims are not directed to a judicial exception and therefore add significantly more than the idea itself.
The Office respectfully disagrees.  First, as recognized by Applicants, the claims under a broadest reasonable interpretation standard are directed to grouping individuals and deciding if content might be objectionable to the members of that group.  Such actions can be performed in the human mind, or by a human using pen and paper.  As such, these claims do represent an attempt to preempt an already crowded field of endeavor.  

Therefore, the previous rejection of the claims under 35 USC §101 is maintained. 


Applicant's arguments, filed 7/14/2021, concerning the previous rejection of the claims under 35 USC §103(a) have been fully considered but they are not persuasive.

Regarding the previous rejection of the claims under 35 USC §103(a), Applicants argue on pages 14-15 that, concerning independent claim 1, the references do not teach the newly amended language concerning grouping based on “health conditions”.
The Office respectfully disagrees, noting that the references as a whole teach the recited claim language.  At least the Tang reference discusses grouping based upon age groups.  A person’s age is reflective of a maturity level (i.e., a mental health status / condition).  Additionally, the Tang reference also teaches grouping based upon gender.  One’s gender is reflective of a sexual health status / condition, and is reasonably expected to appear in one’s health records.  



Regarding the previous rejection of the claims under 35 USC §103(a), Applicants argue on page 15 that, concerning independent claim 1, Craner does not teach the newly amended language concerning grouping based on “health conditions”.
It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, the references have been reasonably interpreted as teaching / suggesting the recited claim language.


Applicants further argue on page 15 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above.
The Office respectfully disagrees, and counter-asserts the rationale set forth above.


Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.


Claim 1 is rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  

Regarding independent claim1: 
Statutory Category:  Yes, recites a series of steps (therefore a process).

Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites limitations directed toward grouping individuals, generically/broadly “extracting” a feature from content, and determining whether a “conflict” exists.  Grouping users into cohorts may be construed as a mental process involving observation/evaluation/judgment, as well as a method of organizing human activity such as managing relationships between people.  Extracting features from content may also be interpreted as a mental process involving inappropriate for certain maturity levels [e.g., PG-13, which provides an age as a mental health condition]).  Determining a “conflict” with a group, may also be interpreted as a mental process involving observation/evaluation/judgment.  The claim could reasonably be construed as encompassing a kindergarten teacher deciding whether or not a TV program “conflicts” or is inappropriate for the teacher’s students to view (i.e., their mental health condition, as reflected by their ages is inappropriate for / conflicts with viewing such media).  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  These concepts, under a broadest reasonable interpretation, cover performance of the claim in the mind, but for the recitation of generic components.  These limitations have therefore been reasonably interpreted as encompassing mental processes (i.e., an abstract idea).

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer to perform the associating, extracting and determining steps.  The computer in each step is recited at a high level of generality (i.e., as a generic computer performing the associating, extracting and determining 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computing components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the claim is ineligible, and rejected under 35 USC §101.  


Independent claims 8 and 15 are substantially similar to claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.

Claims 2-7, 9-14 and 16-20 depend upon claims 1, 8 and 15, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Tang et al (US Patent Application Publication No. 2015/0249864, hereafter referred to as “Tang”) in view of Craner (US Patent No. 8,079,044, hereafter referred to as “Craner”).  

Regarding independent claim 1:  Tang teaches A computer-implemented method for filtering content based on user state, the method comprising: associating a user with one or more cohorts based on one or more health conditions, wherein the one or more health conditions are further associated with one or more features; (See Tang Abstract discussing “other users having one or more user-attributes similar to those of the accessing user”.  By way of example, see also Fig. 7 #716 showing a gender grouping field, Fig. 8 #804 and Fig. 9 #906-912 showing, for example, an age_group field and content metadata used to decide whether or not to allow access.  It is noted that an age-group may reasonably interpreted as a “health condition”, for instance a “condition” related to maturity or mental health and development.   It is noted that Figures 7 and 8 also look at “gender” when deciding to whether there is a conflict between content a potential viewer / group.  Again, gender is reasonably be interpreted as a “health condition”.  After all, gender is an entry that will be /should be found as a part of any health record, and one’s gender often comes into play when a subject is being diagnosed.) extracting at least one of the one or more features from a content retrieved by the user; (See Tang Fig. 19 and paragraphs [0158]-[0161] teaching the gathering of media content information and the formulation/storage of the exemplary Fig. 7 data structures, which includes attributes of a user and media asset.  See also, paragraph [0005] discussing media asset metadata.)
Although Tang teaches the use of parental control attributes (See the Abstract and Figures 8-9, for example), Tang does not explicitly teach the remaining limitations as claimed, especially in regards to a “conflict”.  Craner, though, teaches and determining whether at least one of the one or more features conflict with at least one of the one or more cohorts based on the monitoring. (See Craner col. 20 lines 54-59 teaching the determination of a “conflict” between an asset’s parental control information and a user’s parental control settings.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Craner for the benefit of Tang, because to do so provided a designer with options for implementing a system that permitted a use to access alternative/appropriate versions of content assets that would otherwise be made unavailable/restricted by a parental control system, as taught by Craner in the Abstract.  These references were all applicable to the same field of endeavor, i.e., management content access control.  


Regarding claim 2:  Tang does not explicitly teach the remaining limitations as claimed.  Craner, though, teaches further comprising: based on determining that at least one of the one or more features conflict with at least one of the one or more cohorts, preventing the user from experiencing the content; and notifying the user of the determined conflict. (See Craner col. 20 lines 54-59 teaching the determination of a “conflict” between an asset’s parental control information and a user’s parental control settings, in the context of Figures 7 and 8 showing exemplary GUI notifications of content access denial due to authorization conflicts.)

Regarding claim 3:  Tang does not explicitly teach the remaining limitations as claimed.  Craner, though, teaches further comprising: receiving a waiver of the notification from the user; and providing the content to the user. (See Craner col. 21 lines 8-20 teaching the use/entry of a control access code to access assets, irrespective of the user’s parental control [access] settings.)

Regarding claim 4:  Tang teaches wherein determining whether at least one of the one or more features conflict with at least one of the one or more cohorts further comprises: determining whether an individual within the one or more cohorts has flagged the content.  (See Tang Fig. 8 and paragraph [0110] teaching the returning of information on accessing or recommending similar media.  See also, Fig. 7 #780 “not recommended”.)  

Regarding claim 5:  Tang teaches wherein determining whether at least one of the one or more features conflict with at least one of the one or more cohorts further comprises: grouping the content with one or more similar content; (See Tang Abstract discussing cataloging of attributes of media assets.  See also, Fig. 7, esp. #738, showing an exemplary “cartoon” genre grouping tag/label.) and determining whether an individual within the or more cohorts has flagged the one or more similar content.  (See Tang Fig. 8 and paragraph [0110] teaching the returning of information on accessing or recommending similar media.  See also, Fig. 7 #780 “not recommended”.)  

Regarding claim 6:  Tang teaches wherein determining whether at least one of the one or more features conflict with at least one of the one or more cohorts further comprises: determining whether at least one feature of the one or more features deviates from an average of the one or more features by a threshold.  (See Tang Fig. 13 and paragraph [0110] teaching recognition of a threshold of access or recommendation features above or below 50%.)  

Regarding claim 7:  Tang teaches further comprising: assessing the user at least one of before, during, or after experiencing the content; and updating a flag associated with the content based on the user assessment.  (See Tang Fig. 8 and paragraph [0110] teaching the returning of information on accessing or recommending similar media.  See also, Fig. 7 #780 “not recommended”.)  

Claims 8-14 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  

Claims 15-20 are substantially similar to claims 1-6, respectively, and therefore likewise rejected.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




September 28, 2021